PER CURIAM.
The trial court denied appellant’s motion for post conviction relief which alleged ineffective assistance of counsel in defendant’s first degree murder conviction. The court ruled that this issue had been previously raised on direct appeal to the Supreme Court, thus barring appellant from again presenting it by way of collateral attack. We reverse.
*402As a general rule, a claim of ineffective assistance of counsel cannot be raised for the first time on direct appeal. Williams v. State, 438 So.2d 781 (Fla.1983). The fact that appellant erroneously attempted to raise this claim on direct appeal to the Supreme Court is immaterial here. The Supreme Court affirmed appellant’s conviction but reversed his death sentence. Kampff v. State, 371 So.2d 1007 (Fla.1979). The Court’s opinion does not comment specifically on the ineffective counsel argument, and the overall holding that the evidence was sufficient to support the jury’s verdict cannot be viewed as an adjudication on the merits of appellant’s claim of ineffective counsel. We remand the matter to the trial court for an evidentiary hearing on appellant’s motion filed pursuant to Rule of Criminal Procedure 3.850.
REVERSED AND REMANDED.
BERANEK, HERSEY and DELL, JJ., concur.